Name: Commission Regulation (EU) NoÃ 17/2010 of 8Ã January 2010 amending Regulation (EC) NoÃ 690/2008 as regards the recognition of the Italian province of Venice as a protected zone in respect of Erwinia amylovora (Burr.) Winsl. et al .
 Type: Regulation
 Subject Matter: agricultural activity;  environmental policy;  agricultural policy;  regions of EU Member States;  natural and applied sciences
 Date Published: nan

 12.1.2010 EN Official Journal of the European Union L 7/1 COMMISSION REGULATION (EU) No 17/2010 of 8 January 2010 amending Regulation (EC) No 690/2008 as regards the recognition of the Italian province of Venice as a protected zone in respect of Erwinia amylovora (Burr.) Winsl. et al. THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular Article 2(1)(h) thereof, Whereas: (1) By Commission Regulation (EC) No 690/2008 of 4 July 2008 recognising protected zones exposed to particular plant health risks in the Community (2) certain Member States or certain areas in Member States were recognised as protected zones in respect of certain harmful organisms. (2) By Regulation (EC) No 690/2008 certain parts of the Veneto region in Italy were recognised as a protected zone with respect to the harmful organism Erwinia amylovora (Burr.) Winsl. et al. until 31 March 2010. (3) Following observations regarding the presence of that harmful organism in certain parts of the Veneto region made by the Commission during an inspection in Italy from 31 August to 11 September 2009, Italy informed the Commission on 23 October 2009 of the results of the latest survey carried out in the Veneto region for the presence of that harmful organism in September and October 2009. The results of this latest survey show that in the province of Venice there are 14 places, in which that harmful organism has been occurring for a period of at least the last three successive years in spite of the eradication measures taken by the Italian authorities. Consequently, those measures have proved to be ineffective. (4) The latest survey results were discussed during the meeting of the Standing Committee on Plant Health on 19-20 October 2009. It was concluded that Erwinia amylovora (Burr.) Winsl. et al. has to be considered as established in the province of Venice. That province should therefore no longer be recognised as a protected zone in respect of that harmful organism. (5) Regulation (EC) No 690/2008 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS REGULATION: Article 1 In the second column of point 2 of heading (b) of Annex I to Regulation (EC) No 690/2008, the second indent is replaced by the following:  and, until 31 March 2010, Ireland, Italy (ApÃ ºlia, Emilia-Romagna (the provinces of Parma and Piacenza), Lombardy (except the province of Mantua), Veneto (except the provinces of Rovigo and Venice, the communes Castelbaldo, Barbona, Piacenza dAdige, Vescovana, S. Urbano, Boara Pisani and Masi in the province of Padova and the area situated to the South of highway A4 in the province of Verona)), Lithuania, Slovenia (except the regions Gorenjska, KoroÃ ¡ka, Maribor and Notranjska), Slovakia (except the communes of BlahovÃ ¡, HornÃ © MÃ ½to and OkoÃ  (DunajskÃ ¡ Streda County), Hronovce and HronskÃ © KÃ ¾aÃ any (Levice County), MÃ ¡linec (PoltÃ ¡r County), Hrhov (RoÃ ¾Ã ava County), VeÃ ¾kÃ © RipÃ any (TopoÃ ¾Ã any County), KazimÃ ­r, LuhyÃ a, MalÃ ½ HoreÃ ¡, SvÃ ¤tuÃ ¡e and ZatÃ ­n (TrebiÃ ¡ov County)). Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 January 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 169, 10.7.2000, p. 1. (2) OJ L 193, 22.7.2008, p. 1.